Citation Nr: 0307790	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease (DJD) of the lumbar spine with 
short left leg and lowered left pelvis, evaluated as 10 
percent disabling before November 8, 2000 and as 20 percent 
disabling from November 8, 2000.    

2.  Entitlement to an increased disability rating for DJD of 
the thoracic spine, evaluated as noncompensable before 
November 8, 2000 and as 10 percent disabling from November 8, 
2000.  

3.  Entitlement to a disability rating greater than 10 
percent for bilateral pes planus.    

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran has had many years of service in the Air Force 
and Army Reserves.  Periods of active duty for training from 
November 1993 to April 1994 and from October 1994 to April 
1995 have been verified.  Two additional periods of alleged 
active duty for training have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran's August 1998 notice of 
disagreement also purported to disagree with the RO's April 
1998 determination as to his claim for non-service-connected 
disability pension.  Review of the rating action reveals that 
the RO granted that benefit.  It appears from the veteran's 
statements that he disagreed with the award only inasmuch as 
he believed he was entitled to greater service-connected 
disability benefits.  Accordingly, the Board finds that the 
issues listed above address his principal contentions.  The 
issue concerning non-service-connected disability pension is 
not addressed herein.    

The Board is undertaking additional development on the issue 
of service connection for PTSD pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's lumbar spine disability is manifested by 
subjective complaints of pain.  Prior to November 8, 2000, 
the objective evidence of record shows no more than slight 
limitation of motion of the lumbar spine without other 
evidence of significant disability.  As of November 8, 2000, 
the objective evidence of record demonstrates severe 
limitation of motion with pain on motion.    

3.  The veteran's thoracic spine disability is manifested by 
subjective complaints of pain.  Prior to November 8, 2000, 
the objective evidence of record shows no more than slight 
limitation of motion of the thoracolumbar spine without other 
evidence of significant disability.  As of November 8, 2000, 
the objective evidence of record demonstrates severe 
limitation of motion with pain on motion.  

4.  Evidence for the entire rating period shows marked or 
severe pronation of the feet.  VA outpatient reports dated in 
1999 reflect complaints of tenderness to palpation and 
subjective complaints of pain unrelieved by therapy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for DJD of the lumbar spine with short left leg and 
lowered left pelvis before November 8, 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (2002).     

2.  The criteria for a 30 percent disability rating for DJD 
of the lumbar spine with short left leg and lowered left 
pelvis as of November 8, 2000 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002).

3.  The criteria for an increased disability rating for DJD 
of the thoracic spine, evaluated as noncompensable before 
November 8, 2000 and as 10 percent disabling from November 8, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5291 (2002).     

4.  The criteria for a 30 percent disability rating for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code 5276 (2002).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the April 1998 rating decision, August 
1998 statement of the case, and December 2002 supplemental 
statement of the case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in 
an April 2002 letter, the RO explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence.  The December 2002 supplemental statement of 
the case provided the text of the relevant amended 
regulations implementing the VCAA.  Accordingly, the Board 
finds that the RO has provided the veteran all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured all VA 
treatment records and records from the Social Security 
Administration, and obtained relevant medical examinations.  
The veteran has not identified or authorized the release of 
any records of private medical treatment.  There is no 
indication from review of the claims folder or allegation 
from the veteran that pertinent evidence remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received the required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

In a December 1995 rating decision, the RO granted service 
connection for disabilities including DJD of the lumbar 
spine, DJD of the thoracic spine, and bilateral pes planus.  
It assigned the lumbar spine disability a 10 percent rating.  
The thoracic spine disability and bilateral pes planus were 
evaluated as noncompensable (zero percent disabling). 

The veteran submitted a new claim in August 1997.  In 
connection with that claim, he underwent a VA general medical 
examination in November 1997.  With respect to the lumbar 
spine, he described constant lumbar area pain with occasional 
radiation to the left leg.  The pain was aggravated by 
lifting, bending, or standing for long periods.  He was 
getting physical therapy for his back, but took no 
medications and had no hospitalizations.  The veteran's feet 
hurt all the time, but the pain was aggravated with prolonged 
standing or walking.  He used arch supports and lifts.  The 
examiner noted that the veteran walked with a limp, favoring 
neither side.  The veteran was able to squat and to walk on 
his heels and toes with some assistance for balance.  
Physical examination of the spine revealed no palpable 
abnormalities, scoliosis, evidence of hip or shoulder 
asymmetry, or muscle spasm.  There was no evidence of atrophy 
in the lower extremities or any detectable shortening of the 
left leg.  The veteran complained of tenderness over the 
entire thoracic and lumbar areas to light pressure.  Range of 
motion testing revealed forward flexion to 90 degrees, 
backward extension to 15 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 25 degrees, and rotation to 
25 degrees bilaterally.  Straight leg raising was reported as 
positive bilaterally as 75 degrees.  Lower extremity reflexes 
were hyperactive at 3+.  Examination of the feet showed 
marked pes planus bilaterally.  There were no palpable 
abnormalities and ankle range of motion was normal.  The 
assessment included degenerative disease of the lumbar spine 
with possible left lumbar radicular pain and pes planus.  

VA medical records dated through November 1997 were negative 
for complaints or physical findings relative to the DJD of 
the spine or pes planus.  

In an April 1998 rating decision, the RO continued the 
previous evaluations for each disability at issue.  The 
veteran perfected an appeal of that decision.  In his August 
1998 notice of disagreement, he explained that he had extreme 
back pain with everyday tasks that involved standing, 
bending, crouching, or stooping.  He added that he had lost 
movement in the feet and ankles.  He could not run, walk, or 
stand for any length of time without experiencing severe 
pain.  

The RO secured the veteran's records from the Social Security 
Administration.  The September 1997 disability determination 
found the veteran to be disabled due to psychiatric 
disorders.  The associated evidence was negative for 
complaint or finding relative to spinal or foot disabilities.        

The RO also obtained additional VA medical records dated 
through April 2000.  A physical therapy consultation dated in 
November 1997 indicated that the veteran had constant low 
back pain that was worse with standing or activity.  He was 
able to ambulate independently but with a moderately antalgic 
gait.  Examination revealed tenderness to very light 
palpation of the thoracolumbar paraspinals and minimal to 
moderate spasm of the thoracolumbar paraspinals to palpation.  
Active range of motion was about 50 percent on forward 
flexion and backward extension and about 25 percent on 
bilateral lateral flexion and rotation, with pain on all 
motions.  The veteran was started on transcutaneous 
electrical nerve stimulation (TENS) unit therapy with 
reported benefit.  He also participated in kinesiotherapy.  
Subsequent records reflected general complaints of chronic 
pain, to include low back and foot pain.  Podiatry 
consultation dated in July 1999 indicated that the veteran 
had steadily increasing foot pain localized in the arch.  
Examination revealed good strength and range of motion.  
There was minimal arch height bilaterally that reduced upon 
standing.  The veteran stood with maximum pronation.  There 
was pain to palpation of the arches.  The diagnosis was pes 
planus causing plantar fasciitis.  Follow-up notes in 
September 1999 revealed that the veteran received no pain 
relief with taping of the feet.  

The veteran was afforded a VA orthopedic examination in 
November 2000.  The examiner reviewed the claims folder and 
medical file for the examination.  The report noted that X-
rays from November 1997 of the lumbosacral spine showed disc 
space narrowing at L4-5 and L5-S1 and DJD and mild scoliosis.  
X-rays of the thoracic spine showed DJD of the lower thoracic 
area.  X-rays of the feet showed bilateral hallux valgus.  At 
the time of the current examination, the veteran walked with 
a cane in his right hand.  He reported having constant upper, 
middle, and lower back pain.  Both feet and lower legs went 
"to sleep" at least once a day.  There was no aggravation 
of back pain with coughing or sneezing and no radiating lower 
extremity pain or paresthesias.  He did not use a back brace.  
The veteran was unsure if he had incoordination or limp, but 
did report having weakness and fatigability related to pain.  
He continued to have problems with flat feet.  

Physical examination of the feel showed moderately flat foot, 
pronated, and minimal hallux valgus, left slightly greater 
than right.  On ambulation without a cane, there was slight 
plus limp on the left.  There was no definite foot 
tenderness.  Circulation was normal.  Examination of the back 
revealed elevated left pelvic rim approximately three-
quarters of an inch.  There was approximately three-eighths 
of an inch shortening of the left leg.  There was no 
tenderness to palpation, muscle spasm, or complaint of pain 
on midline percussion.  Deep tendon reflexes were 2+ and 
symmetric at the knee and 1+ and symmetric at the ankle.  
Lower extremity sensation was normal.  Seated straight leg 
raising to 90 degrees elicited complaints of popliteal 
pulling bilaterally.  Range of motion testing of the 
thoracolumbar spine revealed forward flexion to 45 degrees, 
backward extension to 15 degrees, and lateral flexion to 10 
to 15 degrees bilaterally, with some complaint of pain at the 
terminal degrees of motion.  The diagnosis included DJD of 
the thoracic spine, DJD and degenerative disc disease of the 
lumbar spine with mild scoliosis.  The examiner commented 
that functional impairment was rated as moderate, with loss 
in degrees range of motion of forward flexion of 30 degrees 
and backward extension, and lateral flexion of 10 degrees.  
The diagnosis also included laterally severe pronated flat 
feet and minimal hallux valgus bilaterally, left slightly 
greater than right.  Functional impairment was rated as mild.   

Additional VA medical records dated through May 2002 
generally reflected continued complaints of chronic pain.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Disability from DJD

The disabilities of the thoracic spine and lumbar spine are 
both evaluated considering Diagnostic Code (Code) 5003, 
degenerative arthritis.  38 C.F.R. 
§ 4.71a.  Code 5003 provides that evaluation of disability 
from degenerative arthritis should be evaluated under the 
appropriate diagnostic code for limitation of motion of the 
affected part.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

a.  DJD of the Lumbar Spine with Short Left Leg and Lowered 
Left Pelvis

The veteran's lumbar spine disability is evaluated as 10 
percent disabling before November 8, 2000 and as 20 percent 
disabling from November 8, 2000 under Code 5292, limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a.  Under 
Code 5292, a 10 percent rating is assigned for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating and a 30 percent rating are awarded for moderate and 
severe limitation of motion, respectively.  

The Board notes that the most recent diagnosis of lumbar 
spine disability included degenerative disc disease.  It is 
possible to evaluate such disability under Code 5293, 
intervertebral disc syndrome.  38 C.F.R. § 4.71a.  However, 
the Board notes that the evidence of record fails to 
demonstrate the types of neurologic symptoms indicative of 
intervertebral disc syndrome that would warrant application 
of Code 5293.  Similarly, the evidence does not demonstrate 
spinal ankylosis or lumbosacral strain to warrant 
consideration of Codes 5286, 5289, or 5295.  See Butts v. 
Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

During the entire applicable period, the veteran subjectively 
complaints of low back pain, which is recorded in VA 
treatment records.  The objective evidence of record prior to 
November 8, 2000 primarily consists of the November 1997 VA 
examination report, which shows range of motion that is 
limited primarily on backward extension, with some limitation 
of lateral flexion and rotation and essentially normal 
forward flexion.  There was tenderness over the spine to 
palpation, but no other abnormality on physical examination.  
The November 1997 VA physical therapy consultation also shows 
tenderness to palpation of the spine, as well as minimal to 
moderate muscle spasm.  Range of motion test results are not 
listed in degrees.  Given this evidence, the Board cannot 
conclude that the overall disability picture more nearly 
approximates moderate limitation of motion to warrant an 
increased rating for this time period.  38 C.F.R. § 4.7.   

As of November 8, 2000, the date of the most recent VA 
examination, range of motion of the lumbar spine is 
significantly restricted on all movements with pain at the 
terminal points of motion.  There is no evidence of 
tenderness or pain on palpation or muscle spasm.  The veteran 
reported having weakness and fatigability due to pain.  
Taking all the evidence into consideration, the Board finds 
that the overall disability picture most closely approximates 
severe limitation of motion to warrant the maximum 30 percent 
rating under Code 5292. Id.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the lumbar spine disability before November 8, 
2000.  To that extent, the appeal is denied.  The evidence 
supports an increased rating to 30 percent from November 8, 
2000.  To that extent, the appeal is granted.  38 C.F.R. § 
4.3.        

b.  DJD of the Thoracic Spine

The veteran's thoracic spine disability is evaluated as 
noncompensable before November 8, 2000 and as 10 percent 
disabling from November 8, 2000 under Code 5291, limitation 
of motion of the dorsal spine.  38 C.F.R. § 4.71a.  Under 
Code 5291, a noncompensable evaluation is warranted when 
there is slight limitation of motion of the dorsal spine.  A 
maximum 10 percent rating is assigned for either moderate or 
severe limitation of motion.  

As with the low back, the veteran subjectively complains of 
spine pain, including the mid back, throughout the applicable 
rating period.  VA medical records show complaints of pain, 
but no particular findings relative to the thoracic spine.  
Although the VA examinations of record do not specifically 
list range of motion results for the thoracic spine alone, 
there is no significant limitation of motion of the 
thoracolumbar spine until the November 8, 2000 VA 
examination.  The November 1997 VA examination shows only 
tenderness over the spine to palpation.  The November 1997 VA 
physical therapy consultation shows tenderness to palpation 
and minimal to moderate muscle spasm.  No such abnormalities 
are found on examination in November 2000.  Based on this 
evidence, and considering the criteria from Code 5291 and 
factors affecting functional loss per DeLuca, the Board 
cannot conclude that the overall disability picture warrants 
a compensable evaluation before November 8, 2000 or a rating 
greater than 10 percent as of November 8, 2000.  38 C.F.R. § 
4.7.  Accordingly, the Board finds that the preponderance of 
the evidence is against an increased disability evaluation 
for DJ of the thoracic spine.  38 C.F.R. § 4.3.  

2.  Bilateral Pes Planus

The veteran's bilateral pes planus is currently evaluated 10 
percent disabling under Code 5276, acquired flatfoot  
38 C.F.R. § 4.71a.  Code 5276 provides for a noncompensable 
rating when disability from pes planus is mild, symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation is awarded for unilateral or bilateral disability 
that is moderate, characterized by weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  The next 
highest rating for bilateral pes planus is 30 percent, which 
is assigned for severe disability, characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A maximum 
50 percent rating is in order for bilateral pes planus that 
is pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances. 

In this case, the November 1997 VA examination report, the 
1999 reports of VA outpatient podiatry care, and the November 
2000 VA examination report all reflect marked or severe 
pronation of the feet.  The VA outpatient reports reflect 
complaints of tenderness to palpation and subjective 
complaints of pain unrelieved by therapy.  The Board finds 
that this evidence demonstrates severe disability under Code 
5276, entitling the veteran to a 30 percent disability rating 
for bilateral pes planus.  38 C.F.R. § 4.7.  The maximum 
evaluation is not in order as the evidence does not reveal 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation. Id.  Accordingly, the Board finds that the 
evidence supports no more than a 30 percent disability rating 
for bilateral pes planus.  38 C.F.R. § 4.3.      


ORDER

An increased disability rating for DJD of the lumbar spine 
with short left leg and lowered left pelvis, evaluated as 10 
percent disabling before November 8, 2000, is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 30 percent disability rating for DJD of 
the lumbar spine with short left leg and lowered left pelvis 
from November 8, 2000 is granted.     

An increased disability rating for DJD of the thoracic spine, 
evaluated as noncompensable before November 8, 2000 and as 10 
percent disabling from November 8, 2000, is denied.    

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent disability rating for 
bilateral pes planus is granted.       




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

